Title: From Thomas Jefferson to Barré, 3 June 1785
From: Jefferson, Thomas
To: Barré, Jean Baptiste Henri



Sir
Paris June 3. 1785.

I am this moment favored with your letter of the 28th. of May. I have two pictures of Genl. Washington: the one a whole length by Peale taken at the beginning of the war; the other a half length taken by Wright the last year. The first is better coloured, more softly painted, more flattering, but less like. The last is dryer,  however, but more like. The painter has seised the gravest lineaments of the General’s face, so that tho’ it is a faithful likeness at certain times, it is an unfavourable one. It shews him as he was in the moments of his gravest difficulties. Monsr. de Thevenard is very welcome to have either of them copied. If he chuses the former it may be done immediately; if the latter it may be two months before it can be permitted, because Wright, before he would draw it for me, exacted a promise that it should not be copied till his mother in London should have time to procure and sell the first prints to be taken from it. Any order which Monsr. de Thevenard shall think proper to give on this subject shall be complied with as far as rests on me. I am with much esteem Sir Your most obedient humble servt.,

Th: Jefferson

